SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF THE LISTED FUND: DWS Floating Rate Plus Fund The following information replaces similar disclosure contained in APPENDIX I-D – PORTFOLIO MANAGEMENTunder the heading “Fund Ownership of Portfolio Managers” and “Conflicts of Interest” in Part I of the Fund’s Statement of Additional Information: Fund Ownership of Portfolio Managers The following table shows the dollar range of shares owned beneficially and of record by the portfolio management team for the fund as well as in all US, registered DWS Funds as a group (i.e., those funds advised by Deutsche Asset Management or its affiliates), including investments by their immediate family members sharing the same household and amounts invested through retirement and deferred compensation plans. This information is provided as of May 31, 2011. Name of Portfolio Manager Dollar Range of Fund Shares Owned Dollar Range of All DWS Fund Shares Owned James T. Anderson $100,001 - $500,000 $100,001 - $500,000 Eric S. Meyer $100,001 - $500,000 $100,001 - $500,000 Robert Wang $1 - $10,000 N/A Thomas Picciochi None N/A Conflicts of Interest In addition to managing the assets of the fund, a portfolio manager may have responsibility for managing other client accounts of the Advisor or its affiliates. The tables below show, per portfolio manager, the number and asset size of (1) SEC registered investment companies (or series thereof) other than the fund, (2) pooled investment vehicles that are not registered investment companies and (3) other accounts (e.g., accounts managed for individuals or organizations) managed by a portfolio manager. Total assets attributed to a portfolio manager in the tables below include total assets of each account managed, although a portfolio manager may only manage a portion of such account’s assets. The tables also show the number of performance based fee accounts, as well as the total assets of the accounts for which the advisory fee is based on the performance of the account. This information is provided as of May 31, 2011. Other SEC Registered Investment Companies Managed: Name of Portfolio Manager Number ofRegistered Investment Companies Total Assets of Registered Investment Companies Number of Investment Company Accounts with Performance-Based Fee Total Assets of Performance- Based Fee Accounts James T. Anderson 0 $0 0 $0 Eric S. Meyer 4 0 $0 Robert Wang 31 0 $0 Thomas Picciochi 11 0 $0 Other Pooled Investment Vehicles Managed: Name of Portfolio Manager Number of Pooled Investment Vehicles Total Assets of Pooled Investment Vehicles Number of Pooled Investment Vehicle Accounts with Performance-Based Fee Total Assets of Performance- Based Fee Accounts James T. Anderson 5 0 $0 Eric S. Meyer 5 0 $0 Robert Wang 4 1 Thomas Picciochi 1 1 Other Accounts Managed: Name of Portfolio Manager Number of Other Accounts Total Assets of Other Accounts Number of Other Accounts with Performance- Based Fee Total Assets of Performance- Based Fee Accounts James T. Anderson 2 0 $0 Eric S. Meyer 2 0 $0 Robert Wang 10 3 Thomas Picciochi 4 3 Effective immediately, the following disclosure is added to APPENDIX I-I – INVESTMENT PRACTICES AND TECHNIQUES of the fund’s Statement of Additional Information Part I: Adjustable Rate Securities Impact of Large Redemptions and Purchases of Fund Shares Advance Refunded Bonds Illiquid Securities Asset Segregation Indexed Securities Asset-Backed Securities Interfund Borrowing and Lending Program Bank Loans Investment-Grade Bonds Borrowing Lending of Portfolio Securities Brady Bonds Mortgage-Backed Securities Cash Management Vehicles Obligations of Banks and Other Financial Institutions Common Stocks Participation Interests Convertible Securities Privatized Enterprise Credit Enhancement Real Estate Investment Trusts (“REITs”) Derivatives Repurchase Agreements Direct Debt Instruments Reverse Repurchase Agreements Dollar Roll Transactions Short Sales Against the Box Eurodollar Obligations Short-Term Securities Fixed Income Securities Sovereign Debt Foreign Currencies Special Information Concerning Master-Feeder Structure Foreign Investment(s) Trust Preferred Securities GTAA Overlay Strategy US Government Securities High Yield Fixed Income Securities - Junk Bonds Variable and Floating Rate Instruments Warrants When-Issued and Delayed Delivery Securities Zero Coupon Securities and Deferred Interest Bonds Please Retain This Supplement for Future Reference August 4, 2011
